Name: 2001/672/EC: Commission Decision of 20 August 2001 laying down special rules applicable to movements of bovine animals when put out to summer grazing in mountain areas (Text with EEA relevance) (notified under document number C(2001) 2551)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  organisation of transport;  cultivation of agricultural land;  agricultural policy;  means of agricultural production;  farming systems
 Date Published: 2001-09-04

 Avis juridique important|32001D06722001/672/EC: Commission Decision of 20 August 2001 laying down special rules applicable to movements of bovine animals when put out to summer grazing in mountain areas (Text with EEA relevance) (notified under document number C(2001) 2551) Official Journal L 235 , 04/09/2001 P. 0023 - 0025Commission Decisionof 20 August 2001laying down special rules applicable to movements of bovine animals when put out to summer grazing in mountain areas(notified under document number C(2001) 2551)(Text with EEA relevance)(2001/672/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(1), and in particular Article 7(1) thereof,Whereas:(1) It is necessary to specify to which movements the special rules will be applicable.(2) In view of the similarity of the situation concerned it is justified to foresee the same rules for Member States or part of Member States that want to apply these special rules.(3) The special rules must be laid down in such a way that it is possible to know the location of any bovine animal at any time.(4) The special rules must result in a real simplification and foresee only what is absolutely necessary to guarantee the fully operational character of the national database.(5) The special rules concern only movements within Member States. Possible special rules for movements between Member States will be laid down later if necessary.(6) The measures provided for in this Decision are in accordance with the opinion of the European Agricultural Guidance and Guarantee Fund Committee,HAS ADOPTED THIS DECISION:Article 1This Decision is applicable to the movements of bovine animals within the Member States or part of Member States mentioned in the Annex from different holdings to pastures located in mountain areas for grazing during the period from 1 May to 15 October.Article 21. Each pasture mentioned in Article 1 must be given a specific registration code which must be registered in the national database for bovine animals.2. The person responsible for the pasture establishes a list of the bovine animals subject to the movement mentioned in Article 1. This list must contain at least:- the registration code of the pasture,and for each bovine animal:- the individual identification number,- the number of identification of the holding of origin,- the date of arrival at pasture,- the estimated date of departure from the pasture.3. The list mentioned in paragraph 2 is validated by the veterinarian in charge of the control of movement of bovine animals.4. The information contained in the list mentioned in paragraph 2 is introduced in the national database for bovine animals at the latest seven days after the date when the animals are moved to the pasture.5. If any events occur during the time when the animals are on the pasture such as births, deaths or other movements, the event must be notified to the national database for bovine animals in conformity with the general rules. The person responsible for the pasture must inform the person responsible for the holding of origin as soon as possible. The actual date of departure, and the destination of each animal, must also be notified in conformity with the general rules.Article 3This Decision is addressed to the Member States.Done at Brussels, 20 August 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 204, 11.8.2000, p. 1.ANEXO/BILAG/ANHANG/Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã /ANNEX/ANNEXE/ALLEGATO/BIJLAGE/ANEXO/LIITE/BILAGAFRANCE>TABLE>ITALIA>TABLE>Ã STERREICH>TABLE>PORTUGAL>TABLE>